DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-5, 7-9, and 21 are pending.
Claim 1 is independent.
Claims 1-2, 4-5, 7-9 are currently amended.
Claim 21 is new.

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments regarding amended claim 1 have been considered but are not persuasive.  Although the claims have been amended to recite a processor and memory, it is unclear whether the claim is directed to the memory product or the instructions themselves, as further explained in the new grounds of rejection presented below.
Rejections under 35 U.S.C. 112(a)
Applicant’s arguments regarding claim 1 and claim 8 have been considered. The rejections are withdrawn in view of the current amendments.
Rejections under 35 U.S.C. 112(b)
Applicant’s arguments regarding claims 1-9 with respect to whether the claims invoke means-plus-function under 35 U.S.C. 112(f) have been considered. The rejections are withdrawn in view of the current amendments.
Applicant’s arguments regarding claim 4 with respect to the claim limitation “return the currency to the source digital wallet application…” has been considered.  The rejection is withdrawn in view of the current amendments.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “A conversion engine that bridges between multiple otherwise incompatible digital currency systems, the conversion engine comprising machine executable instructions embodied in a non-transitory memory of a computer system, the machine executable instructions, when executed by a processor on the computer system cause the processor to: …”.  
It is unclear whether the claim is directed to the instructions themselves or if the claim is directed to the non-transitory memory of a computer system.  For purposes of further examination, the claim is interpreted as being directed to the instructions themselves.
For clarification, the claim may be amended to recite:
“A non-transitory memory of a computer system comprising machine executable instructions that, when executed by a processor on the computer system, cause the processor to: …”

Regarding claims 2, 4-5, 7-9, and 21, the claims do not cure the noted deficiency of base claim 1 and are rejected accordingly.  
The claims may be amended to recite:
“The non-transitory memory of claim *, wherein the memory stores additional instructions that, when executed by the processor, causes the processor to: …”

Regarding claim 1, the term “otherwise incompatible” is a relative term which renders the claim indefinite. The term “otherwise incompatible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claims 2, 4-5, 7-9, and 21, the claims do not cure the noted deficiency of base claim 1 and are rejected accordingly.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 4-5, 7-9, and 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 1, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to descriptive material per se (see MPEP 2106.01).   In view of the claim interpretation noted in the rejection under 35 U.S.C. 112 above, the claimed invention is not directed to the non-transitory memory product, but rather to the instructions thereon.

Regarding claims 2, 4-5, 7-9, and 21, the claims do not cure the noted deficiency of base claim 1 and are rejected accordingly.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692